EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES 2, 12.5% DIVIDEND INCREASE AND 2 Houston, TEXAS (January 31, 2013) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2012. Funds from Operations (“FFO”) FFO for the fourth quarter of 2012 totaled $0.97 per diluted share or $85.9 million, as compared to $0.84 per diluted share or $64.3 million for the same period in 2011.FFO for the twelve months ended December 31, 2012 totaled $3.62 per diluted share or $313.3 million, as compared to $2.73 per diluted share or $207.5 million for the same period in 2011. FFO for the twelve months ended December 31, 2012 included a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the twelve months ended December 31, 2011 included: a $0.40 per diluted share charge related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; and a net $3.3 million or $0.04 per diluted share gain on sale of an available-for-sale investment. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $142.2 million or $1.60 per diluted share for the fourth quarter of 2012, as compared to $46.8 million or $0.62 per diluted share for the same period in 2011.EPS for the three months ended December 31, 2012 included:a $17.2 million or $0.20 per diluted share gain on acquisition of controlling interests in joint ventures; an $82.5 million or $0.94 per diluted share gain on sale of discontinued operations; and a $14.5 million or $0.17 per diluted share gain on sale of unconsolidated joint venture properties.EPS for the three months ended December 31, 2011 included a $24.6 million or $0.33 per diluted share gain on sale of discontinued operations, and a $6.4 million or $0.09 per diluted share gain on sale of unconsolidated joint venture properties. For the twelve months ended December 31, 2012, Camden reported net income attributable to common shareholders of $283.4 million or $3.30 per diluted share, as compared to $49.4 million or $0.66 per diluted share for the same period in 2011.EPS for the twelve months ended December 31, 2012 included: a $57.4 million or $0.67 per diluted share gain on acquisition of controlling interests in joint ventures; a $115.1 million or $1.34 per diluted share gain on sale of discontinued operations; a $17.4 million or $0.20 per diluted share gain on sale of unconsolidated joint venture properties; and a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. EPS for the twelve months ended December 31, 2011 included: a $24.6 million or $0.34 per diluted share gain on sale of discontinued operations; a $6.4 million or $0.09 per diluted share gain on sale of unconsolidated joint venture properties; a $0.41 per diluted share charge related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share gain on sale of an available-for-sale investment; and a $1.1 million or $0.02 per diluted share gain on sale of unconsolidated joint venture interests. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same-Property Results For the 44,774 apartment homes included in consolidated same-property results, fourth quarter 2012 same-property net operating income (“NOI”) increased 8.0% compared to the fourth quarter of 2011, with revenues increasing 6.6% and expenses increasing 4.1%.On a sequential basis, fourth quarter 2012 same-property NOI increased 1.7% compared to the third quarter of 2012, with revenues up slightly and expenses declining 2.8% compared to the prior quarter.On a full-year basis, 2012 same-property NOI increased 9.2%, with revenues increasing 6.5% and expenses increasing 2.2% compared to the same period in 2011.Same-property physical occupancy levels for the combined portfolio averaged 95.1% during the fourth quarter of 2012, compared to 94.6% in the fourth quarter of 2011 and 95.6% in the third quarter of 2012. The Company defines same-property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the fourth quarter, Camden acquired three communities with 839 apartment homes for a total of $145.0 million: Camden Montierra, a 249-home apartment community in Scottsdale, AZ; Camden San Marcos, a 320-home apartment community in Scottsdale, AZ; and Camden Belleview Station, a 270-home apartment community in Denver, CO.The Company also purchased the remaining 50% ownership interest in an unconsolidated joint venture for approximately $15.9 million and assumed approximately $26.2 million in mortgage debt.The Company now owns 100% of Camden Denver West, a 320-home apartment community located in Denver, CO. In addition, Camden acquired 2.4 acres of land in Plantation, FL and 3.5 acres of land in Charlotte, NC during the fourth quarter for future development of two multifamily communities. Disposition Activity The Company disposed of eight wholly-owned communities with 2,180 apartment homes during the quarter for a total of $177.6 million.The eight communities had an average age of 19 years and were located in Houston, Austin, Dallas, Atlanta, Charlotte and Philadelphia.Camden also sold six joint venture communities with 2,153 apartment homes during the quarter for a total of $178.5 million.The six joint venture communities had an average age of 25 years and were located in Atlanta, St. Louis and Kansas City, MO. Subsequent to quarter-end, the Company disposed of an additional wholly-owned community.Camden Live Oaks, a 770-home apartment community in Tampa, FL with an age of 23 years was sold for approximately $63.4 million. Development Activity Lease-up was completed during the quarter at Camden Westchase Park, a 348-home project in Tampa, FL which is currently 97% occupied.Leasing continued at Camden Royal Oaks II, a 104-home project in Houston, TX, which is currently 81% leased; and Camden Town Square, a 438-home project in Orlando, FL which completed construction during the quarter and is currently 72% leased. Construction began during the quarter at three communities:Camden Glendale, in Glendale, CA, a $115 million project with 303 apartment homes; Camden Boca Raton in Boca Raton, FL, a $54 million project with 261 apartment homes; and Camden Paces in Atlanta, GA, a $110 million project with 379 apartment homes. Construction continued at four additional wholly-owned development communities: Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes; Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes; Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes; and Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes. Lease-up was completed during the quarter at one joint venture community, Camden Amber Oaks II in Austin, TX, a 244-home project which is currently 95% occupied. Construction continued at Camden South Capitol in Washington, DC, an $88 million joint venture project with 276 apartment homes, and construction began at Camden Waterford Lakes in Orlando, FL, a $40 million joint venture project with 300 apartment homes. Quarterly Dividend Declaration Camden’s Board of Trust Managers declared a first quarter 2013 dividend of $0.63 per common share, which is a 12.5% increase over the Company’s prior quarterly dividend of $0.56 per share.The dividend is payable on April 17, 2013 to holders of record as of March 28, 2013.In declaring the dividend, the Board of Trust Managers considered a number of factors, including the Company’s past performance and future prospects, as described in this release. Earnings Guidance Camden provided initial earnings guidance for 2013 based on its current and expected views of the apartment market and general economic conditions.Full-year 2013 FFO is expected to be $3.85 to $4.05 per diluted share, and full-year 2013 EPS is expected to be $1.38 to $1.58 per diluted share.First quarter 2013 earnings guidance is $0.92 to $0.96 per diluted share for FFO and $0.28 to $0.32 per diluted share for EPS.Guidance for EPS excludes gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2013 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 3.2% and 4.0%, and NOI growth between 5.5% and 7.5%.Additional information on the Company’s 2013 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 1, 2013 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2012 results and discuss its outlook for future performance.To participate in the call, please dial (888) 317-6003 (Domestic) or (412) 317-6061 (International) by 10:50 a.m. Central Time and enter passcode: 6680150, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 192 properties containing 65,005 apartment homes across the United States.Upon completion of nine properties under development, the Company’s portfolio will increase to 67,850 apartment homes in 201 properties. Camden was recently named by FORTUNE® Magazine for the sixth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #10. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management Interest and other income (loss) 40 ) ) Income on deferred compensation plans Total non-property income Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense on deferred compensation plans Total other expenses Gain on acquisition of controlling interests in joint ventures - - Gain on sale of properties, including land - - - Gain on sale of unconsolidated joint venture interests - - - Loss on discontinuation of hedging relationship - - - ) Equity in income of joint ventures Income from continuing operations before income taxes Income tax expense - current ) Income from continuing operations Income from discontinued operations Gain on sale of discontinued operations, net of tax Net income Less income allocated to noncontrolling interests from continuing operations ) Less income, including gain on sale, allocated to noncontrolling interests from discontinued operations ) Less income allocated to perpetual preferred units - ) ) ) Less write off of original issuance costs of redeemed perpetual preferred units - - ) - Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income Other comprehensive income Unrealized loss on cash flow hedging activities - - - ) Reclassification of net (gain) loss on cash flow hedging activities - (3 ) - Reclassification of (gain) loss on available-for-sale investment to earnings, net of tax - 3 - ) Reclassification of prior service cost and net loss on post retirement obligation 7 - 30 - Unrealized loss and unamortized prior service cost on postretirement obligation ) Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) Less income, including gain on sale, allocated to noncontrolling interests from discontinued operations ) Less income allocated to perpetual preferred units - ) ) ) Less write off of original issuance costs of redeemed perpetual preferred units - - ) - Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, FUNDS FROM OPERATIONS Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation and amortization from discontinued operations Adjustments for unconsolidated joint ventures Income allocated to noncontrolling interests (Gain) on sale of unconsolidated joint venture properties ) (Gain) on acquisition of controlling interests in joint ventures ) - ) - (Gain) on sale of discontinued operations, net of tax ) Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (b) Total operating apartment homes in operating properties (end of period) (b) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the twelve months ended December 31, 2011. (b) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development, including land Investments in joint ventures Properties held for sale - - Total real estate assets Accounts receivable - affiliates Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units - Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Treasury shares, at cost ) Accumulated other comprehensive income (loss) (c) Total common equity Noncontrolling interests Total equity Total liabilities and equity (a) Includes: net deferred charges of: (b) Includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: ) (c) Represents the unrealized (loss)/gain and unamortized prior service costs on post retirement obligations. CAMDEN 2013 Financial Outlook as of January 31, 2013 (Unaudited) 2012 Reported FFO, Adjusted for Year End Shares Outstanding ($'s and shares in thousands) Total Per Share 2012 Reported FFO 2012 Fully Diluted Shares Outstanding - FFO December 31, 2012 Fully Diluted Shares Outstanding - FFO 2012 FFO adjusted for December 31, 2012 Fully DilutedShares Outstanding - FFO 2013 Financial Outlook Earnings Guidance - Per Diluted Share Expected net income attributable to common shareholders per share - diluted $1.38 - $1.58 Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted $3.85 - $4.05 "Same Property" Communities Number of Units 2012 Base Net Operating Income $398 million Total Revenue Growth 4.75% - 6.25% Total Expense Growth 3.20% - 4.00% Net Operating Income Growth 5.50% - 7.50% Impact from 1.0% change in NOI Growth is approximately $0.045 / share Impact from 2013 Revenue Enhancing Repositions included in Same Store Net Operating Income Guidance (a) 0.50% Physical Occupancy 95% Capitalized Expenditures Recurring $60 - $64 million Revenue Enhancing Repositions (a) $50-$60 million Acquisitions/Dispositions Acquisition Volume (consolidated on balance sheet) $200 - $400 million Disposition Volume $200 - $400 million Development Development Starts (consolidated on balance sheet) $250 - $400 million Development Starts (joint venture) $0 - $50 million Development Spend (consolidated on balance sheet) $200 - $250 million Non-Property Income Non-Property Income, Net $5 - $6 million Includes: Fee and asset management income, net of expenses and Interest and other income Corporate Expenses General and administrative expense(b) $38 - $40 million Property management expense $21 - $23 million Capital Expected Capital Transactions $250 - $350 million Expensed Interest $98 - $102 million Capitalized Interest $14 - $16 million (a)Capital expenditures that improve a community's competitive position, typically kitchen and bath upgrades or other new amenities. (b)Excludes any third party acquisition costs. Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document.Additionally, please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation and amortization from discontinued operations Adjustments for unconsolidated joint ventures Income allocated to noncontrolling interests (Gain) on sale of unconsolidated joint venture properties ) (Gain) on acquisition of controlling interests in joint ventures ) - ) - (Gain) on sale of discontinued operations, net of tax ) Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the twelve months ended December 31, 2011. Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 1Q13 Range 2013 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders Less: Fee and asset management income ) Less: Interest and other (income) loss ) ) Less: Income on deferred compensation plans ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense on deferred compensation plans Less: Gain on acquisition of controlling interests in joint ventures ) - ) - Less: Gain on sale of properties, including land - - - ) Less: Gain on sale of unconsolidated joint venture interests - - - ) Plus: Loss on discontinuation of hedging relationship - - - Less: Equity in income of joint ventures ) Plus: Income tax expense - current Less: Income from discontinued operations ) Less: Gain on sale of discontinued operations, net of tax ) Plus: Income allocated to noncontrolling interests from continuing operations Plus: Income, including gain on sale, allocated to noncontrolling interests from discontinued operations 33 Plus: Income allocated to perpetual preferred units - Plus: Write off of original issuance costs of redeemed perpetual preferred units - - - Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities 1 1 Other Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, gain on acquisition of controlling interest in joint ventures, gain on sale of discontinued operations, net of tax, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units - Plus: Write off of original issuance costs of redeemed perpetual preferred units - - - Plus: Income, including gain on sale, allocated to noncontrolling interests from discontinued operations 33 Plus: Income allocated to noncontrolling interests from continuing operations Plus: Income tax expense - current Plus: Real estate depreciation and amortization from discontinued operations Less: Gain on sale of properties, including land - - - ) Less: Gain on sale of unconsolidated joint venture interests - - - ) Less: Gain on acquisition of controlling interests in joint ventures ) - ) - Less: Equity in income of joint ventures ) Less: Gain on sale of discontinued operations, net of tax ) Plus: Loss on discontinuation of hedging relationship - - - EBITDA
